DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending. 

Claim Objections
Claims 5 and 8-11 are objected to because of the following informalities: regarding claims 5 and 8, the positive charges associated with each cation should be shown in superscript and “NH4” in claim 5 should be recited as “NH4” (wherein the 4 is in subscript), regarding claim 10, the limitation “CS” should be recited as “Cs”; regarding claim 10, “Transition Metals” should not be capitalized, and regarding claim 11, the limitations “Alkaline Earth Metals”, “Lanthanides” and “Actinides” should not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
fresh" in claim 1 is a relative term which renders the claim indefinite.  The term "fresh" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the Examiner will consider “fresh” water as consistent with drinking water and aqueous solutions having a pH from 6-10 (Paragraph [0034] of Specification).
Additionally with respect to claim 1, it is unclear to the Examiner whether “a supply of fresh water” has metals contained therein. The Examiner suggests amending the first clause to actively state that metals are contained within the supply of fresh water.
With respect to claim 2, the scope of the method is unclear to the Examiner, as claim 2 seems to depend from claim 1, but has a broader scope than claim 1, as the segment of fiber is not required.  The Examiner suggests just reciting the structure of the polymer in the body of claim 2, and have claim 2 be its own independent claim. 
With respect to claims 4 and 18, the limitation “said fiber” lacks antecedent basis in the claim language. 
With respect to claim 6, the limitations are indefinite, as they recite steps to make the a polymer structure as consistent with claim 1; however, the steps are not tied to the polymer structure with a clarifying limitation, for example, “The method as in claim 3, wherein the polymer is obtained by the steps of…”, therefore, the scope of the claim is confusing.
With respect to claims 13, 14, and 17, the claims are either dependent on later claims (claims 13 and 14) or on itself (claim 17). 
Regarding claims 3, 5, 7-12, 15, 16, and 19, they are rejected for being dependent on a rejected base claim.  




(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-6, 10-12, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to claim 2, the claim appears to be dependent on claim 1, but also broadens the scope of claim 1, as claim 2 does not require “a segment of fiber” comprising the polymer.  With respect to claim 3, the limitations are all already required by claim 1. Claims 4, 10-12, and 18 are rejected for being directly or indirectly dependent on claim 2. Claims 5 and 6 are rejected for being directly or indirectly dependent on claim 3. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,570,027. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claim .  
With respect to instant claims 1 and 20, Patent (‘027) teaches a method of removing uranium (“metal”) from seawater comprising contacting seawater with a fiber comprising a polymer having a similar structure as that recited in instant claims 1 and 20, the difference being one –OR group at the end of the repeat unit for the polymer in claim 1 of Patent (‘027).  The Examiner submits that the similarity in chemical structures between the structure of the polymer in claim 1 of Patent (‘027) and the polymers of instant claims 1 and 20 renders them obvious, as one of ordinary skill in the art would expect structurally homologous groups to have the same function.  See MPEP § 2144.08. Case law holds that homologues (compounds differing regularly by the successive addition of the same chemical group) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Additionally, the Examiner notes that the metal removal function is the same between the methods recited in the instant application and the claims of Patent (‘027). 
Although instant claim 1 recites “fresh” water and not seawater, the Examiner submits that one of ordinary skill in the art would have found it obvious that the method of claim 1 could also be used in seawater with uranium removal of seawater in instant claim 20. 

Allowable Subject Matter
Claims 1-20 are allowed pending resolution of the claim objections, 112 rejections, and double patenting rejection set forth above, for similar reasons as those discussed in parent application 15/179,166 in the Non-Final Rejection mailed on 05 September 2018.
Additionally, the Examiner acknowledges French Patent # 2252438 (cited in the ISR and Written Opinion for PCT/US17/26663, in which is disclosed a fiber comprising a polymer having an amount of acetonitrile, carboxylate, and amidoxime groups (Page 1, Paragraphs 6 and 8; 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10 September 2021